Argued March 2, 1925.
This is an appeal from an order of the court below making absolute a rule to open a judgment entered by confession, under a warrant in a bond which accompanied a mortgage. We find no material difference in the allegations of the petition to open the judgment in this case, and the evidence produced in support thereof, and the allegations and evidence with which we have dealt in an opinion this day filed in the case of Eagler v. Cherewfka, No. 14, February Term, 1925. The order of the court must be reversed for the reasons stated in the opinion referred to. The defendants failed to produce any evidence which would entitle them to have the question of their liability submitted to a jury. *Page 122 
The order of the court below making absolute the rule to show cause why the judgment should not be opened is reversed, and said rule is discharged and the judgment reinstated.